DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: 
In independent claim 1, there is lack of antecedent basis for “said container top rim”. 
In independent claim 1, while the preamble of the claim does mention a container, there is lack of antecedent basis for “said container (105)” specifically.  
In independent claim 1, the phrase “is sit” is ungrammatical and unclear.  
In independent claim 1, in the phrase “a groove (103) which is adapted in base of said stirring stick (102)”, it is unclear which part of the stick is the base.  Fig. 3 contradicts [0028] concerning what is meant by “base”. 
In independent claim 1, no body of the container is set forth, but instead only a lid and stick.   It is unclear if just the lid and the stick are required, or if additional portions of the container are also required. It is unclear if a bottom wall of the container is required.  It is unclear if sidewalls of the container are required. It is unclear if a neck of the container is required.   
Regarding claim 2, the word “Stoneware” is capitalized suggesting it is a trademark or tradename.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
In claim 2, the scope of “beauty jar” is unclear. 
In each of claims 4-10, “is at [distance]” is unclear.  It is unclear if the exact distance is required, or at least the distance.  
In claim 11, “made of metal, plastic and…” is unclear as to whether a combination of 3 different materials is required, or if these are alternatives.  
In claims 11 and 12, the scope of “other suitable materials” is unclear.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


While is it unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.  
Claims 1-3, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolff (US 454,694).  Regarding claims 1 and 3, Wolff discloses a container with an integrated manual stirring device comprising a cork lid (b) having an outer surface and an inner surface; a stirring stick (d); a groove which is adapted in the base of the stirring stick (see drawing), wherein said cork lid narrows out to said stirring stick inside said container when said stirring stick is sit on said container top rim.  It is considered that the clamps mentioned in the “…when…using…can…” are not required elements of the claimed container.  Regarding claim 2, the container is a jar (see drawing).  Regarding claim 11, the stick is metal (see line 36).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (US 454,694).  The container of Wolff was discussed above.  Numerical values concerning the size of the container are not disclosed; however, it would have been obvious to one of ordinary skill in the art to have selected a size based upon the amount of material desired for the container to hold.  
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (US 454,694) in view of Casto (US 1,048,492).  The container of Wolff was discussed above. While, as explained above, the recitation of “using” clamps during an intended operation is not considered to require the claims as required elements of the claimed structure, to further prosecution Casto is cited as evidence that such clamps are notoriously well known in that art for retaining lids.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774